J-S39045-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    :   IN THE SUPERIOR COURT OF
                                                    :        PENNSYLVANIA
                                                    :
                v.                                  :
                                                    :
                                                    :
    FARNCISCO P. FRANKLIN                           :
                                                    :
                       Appellant                    :   No. 3242 EDA 2019

         Appeal from the Judgment of Sentence Entered October 8, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0004749-2018


BEFORE: LAZARUS, J., OLSON, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                             FILED SEPTEMBER 8, 2020

        Farncisco P. Franklin (Franklin) appeals from the judgment of sentence

imposed by the Court of Common Pleas of Philadelphia County (trial court).

On appeal, he challenges the discretionary aspects of the trial court’s

sentence. After review, we affirm.

                                               I.

        On June 7, 2019, Franklin entered an open guilty plea to third-degree

murder and possessing an instrument of crime.1 At the guilty plea hearing,

the Commonwealth provided the following underlying facts:

        On January 27, 2018, at approximately 10:55 in the evening,
        police officers from the 22nd Police District and Temple University
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. §§ 2502(c), 907(a).
J-S39045-20


     responded to 2034 North Gratz Street in [Philadelphia]. Upon
     arrival, they observed the decedent, William Elliot, who was 25 at
     the time, suffering a stab wound to the chest. He was transported
     to Temple University Hospital but succumbed to his injury. He
     was pronounced at 11:15 p.m. by Dr. Beard.

     A postmortem examination was conducted by Dr. Daniel Brown in
     the office of the medical examiner. Dr. Brown conducted the
     autopsy and determined that Mr. Elliot suffered a single stab
     wound to the chest that penetrated 3 to 4 inches, traveling
     through his right pectoralis, his right anterior third rib and upper
     lobe of his lung. The doctor measured more than 2,000 milliliters
     of blood had entered Mr. Elliot’s lung.

     Dr. Brown determined that the cause of death was a stab wound
     to the chest and the manner of death was homicide.

     Homicide investigators interviewed a number of witnesses
     concerning the death of Mr. Elliot. One witness, Tyrik Barnes,
     indicated that he was at a repass with [Franklin] at the location of
     2013 North Gratz Street mourning the loss of a family member.
     When he went outside, he observed an argument between the
     white males and [Franklin, who was intoxicated]. The young men
     had been yelling, “[F---] Tom Brady” and there was a response.

     Mr. Barnes broke up the argument and observed the males walk
     north on Gratz Street with [Franklin] behind them. Mr. Barnes
     observed [Franklin] and another white male, [Mr. Elliot], face-to-
     face arguing at the corner. At that point, [Barnes] instructed his
     girlfriend to leave and he saw [Franklin] run to his minivan and
     drive off.

     Another witness, Alexander Clark, was friends with Mr. Elliot. He
     indicated that [Mr. Elliot] and [the] group were yelling “[F---] Tom
     Brady” as they passed a car with a funeral sticker on it[.]

     At the time . . . [Franklin] was alone outside when this all took
     place. Mr. Clark indicated that there was an argument between
     [Franklin] and the group. [Franklin] and [Mr. Elliot] argued back
     and forth. Mr. Clark then walked north on Gratz, approximately
     20 feet ahead of [Mr. Elliot]. When he turned around at the
     corner, he noticed that [Franklin] and [Mr. Elliot] were face-to-
     face and [Franklin] was being extra aggressive. [Franklin] made


                                    -2-
J-S39045-20


      a sideways swinging motion and he saw Mr. Elliot grab his chest
      and fall to the ground.

      [Mr. Elliot’s] brother was also interviewed. He told detectives that
      they were walking down Gratz Street. And all of the guys started
      yelling “[F---] Tom Brady.” [Franklin] yelled at them to stop
      yelling; that his cousin had just died. Then [Mr. Elliot] yelled
      something in response and an argument ensued.

      They continued to walk, and when [Mr. Elliot] was at the corner
      of Fontain and Gratz Street, [Mr. Elliot’s] brother observed
      [Franklin] and [Mr. Elliot] facing each other. He then saw [Mr.
      Elliot] grab his chest and fall to the ground.

N.T. 6/7/2019, at 16-20.

      At the September 6, 2019 sentencing hearing, the trial court reviewed

the presentence investigation report and mental health examination, both of

which the trial court ordered after accepting the plea. In particular, the trial

court reviewed Franklin’s criminal history, noting that he was a five on the

prior record score scale and had been convicted of multiple firearms offenses

that resulted in county sentences followed by multiple violations of probation

and parole.   Franklin was sentenced to state prison for his most recent

conviction and was on state parole at the time of his current offense. Besides

his criminal history, the trial court also reviewed Franklin’s personal history,

observing that he had lost both of his parents at a young age and was raised

by his grandmother.      Franklin began to struggle with substance abuse

beginning at age 15 and had continued to do so through the years. According

to the mental health examination, Franklin had an alcohol and mixed

substance abuse disorder, but no mental diagnosis.


                                     -3-
J-S39045-20


      The trial court then heard from multiple family members and friends of

the victim, as well as viewing video surveillance of the offense.      Likewise,

Franklin presented a number of witnesses to speak on his behalf and speak to

the effect that his upbringing had on him, including his struggles with

substance abuse. Franklin also presented 35 character letters of support and

a report prepared by a mitigation specialist. Finally, Franklin exercised his

right to allocution, expressing his remorse for stabbing and killing the victim.

      After hearing from both sides, the trial court imposed a sentence of 20

to 40 years’ imprisonment for third-degree murder and no further penalty for

possessing an instrument of crime. Despite finding Franklin’s remorse sincere,

the trial court provided the following explanation for its sentence:

      You have had opportunity after opportunity after opportunity to
      change. The system, as imperfect as it was and is and will
      continue to be, has attempted to offer you assistance and
      guidance in every step, first as a juvenile, then in a specific
      program to give you or to meet your needs as a young man.

      You almost closed your allocution with a thought about how a 17-
      year-old cannot make a mistake that a 37-year-old man does, but
      a 37-year-old man can make a mistake that a 17-year-old man
      does.

      My sentence, so it’s clear, would be different if you were 17 or 18
      or 21 or 25, but you were 34, 34 at this time.

      I look out in this courtroom, and while you have had loss in your
      life, I see support, I see love, and I see people who are in this
      courtroom not just today on your behalf, but who have been there
      for you, so unlike many other defendants that I see in this
      courtroom. You have loved and you have been loved in spite of
      your losses.




                                     -4-
J-S39045-20


      I looked at that video. I wanted to see that video because too
      often -- not too often, but most of the time I see cases through
      different color lenses. And by that I mean I have an eyewitness
      who views it one way, a loved one of the decedent, in this case
      Billy’s family or friends who would see the incident differently. I
      may sometimes hear from a defendant’s family, and I could have
      heard, if this had gone to trial, from someone that was a loved
      one of you from their lens. But in this case, the camera doesn't
      lie. And what the camera showed me is, yes, you were emotional,
      but what also the camera showed me is you were already armed.
      You didn’t go in the house and get a knife. You were already
      armed. And I saw you take that out and I saw you hide that, and
      I saw someone try to stop you, and I also saw no reason, no
      justification for what you did.

      You may not think that I’m giving you mitigation, but I am.

N.T., 9/16/19, at 151-52.

      Franklin filed a post-sentence motion for reconsideration in light of the

substantial mitigating factors presented at sentencing. These included: (1)

Franklin’s acceptance of responsibility by pleading guilty; (2) his mental state

at the time of the offense; (3) his background; (4) his positive progress after

being released from state prison in 2015; (5) his positive impact on others;

and (6) his remorse. On October 8, 2019, the trial court held a hearing on

the motion and, after hearing from counsel on the mitigation evidence,

reduced Franklin’s sentence to 19 to 40 years’ imprisonment. Franklin timely

appealed and now argues that the trial court gave an unduly harsh sentence

by failing to adequately consider his substantial mitigating evidence.

                                      II.

      Franklin’s sole issue challenges the discretionary aspects of sentence.

“The right to appellate review of the discretionary aspects of a sentence is not

                                     -5-
J-S39045-20


absolute, and must be considered a petition for permission to appeal.”

Commonwealth v. Buterbaugh, 91 A.3d 1247, 1265 (Pa. Super. 2014).

             Before [this Court may] reach the merits of [a challenge to
      the discretionary aspects of a sentence], we must engage in a four
      part analysis to determine: (1) whether the appeal is timely; (2)
      whether Appellant preserved his issue; (3) whether Appellant’s
      brief includes a concise statement of the reasons relied upon for
      allowance of appeal with respect to the discretionary aspects of
      sentence [see Pa.R.A.P. 2119(f) ]; and (4) whether the concise
      statement raises a substantial question that the sentence is
      appropriate under the sentencing code. . . . [I]f the appeal
      satisfies each of these four requirements we will then proceed to
      decide the substantive merits of the case.

Commonwealth v. Giordano, 121 A.3d 998, 1007-08 (Pa. Super. 2015),

appeal denied, 131 A.3d 490 (Pa. 2016) (citation omitted; brackets in

original).

      Franklin filed a timely appeal and preserved his issue in a timely post-

sentence motion. He has also included a statement of reasons relied upon for

his challenge to the discretionary aspects of his sentence as required by

Pa.R.A.P. 2119(f). Further, Franklin contends that the trial court imposed an

excessive sentence and erred by not adequately considering his mitigating

factors.     “[T]his Court has held that an excessive sentence claim—in

conjunction with an assertion that the court failed to consider mitigating




                                    -6-
J-S39045-20


factors—raises a substantial question.” Commonwealth v. Raven, 97 A.3d

1244, 1253 (Pa. Super. 2014). Thus, we consider the merits of his claim.2

       In reviewing the record, we consider:

       (1) The nature and circumstances of the offense and the history
       and characteristics of the defendant.

       (2) The opportunity of the sentencing court to observe the
       defendant, including any presentence investigation.

       (3) The findings upon which the sentence was based.

       (4) The guidelines promulgated by the commission.

42 Pa.C.S. § 9781(d).

       “A sentencing court need not undertake a lengthy discourse for its

reasons for imposing a sentence or specifically reference the statute in

question, but the record as a whole must reflect the sentencing court’s

consideration of the facts of the crime and character of the offender.”

Commonwealth v. Rush, 162 A.3d 530, 544 (Pa. Super. 2017) (citation

omitted). Further, where there is a pre-sentence investigation, “we shall ...

presume that the sentencing judge was aware of relevant information

____________________________________________


2  “Sentencing is a matter vested in the sound discretion of the sentencing
judge, and a sentence will not be disturbed on appeal absent a manifest abuse
of discretion. In this context, an abuse of discretion is not shown merely by
an error in judgment. Rather, the appellant must establish, by reference to
the record, that the sentencing court ignored or misapplied the law, exercised
its judgment for reasons of partiality, prejudice, bias or ill will, or arrived at a
manifestly unreasonable decision.” Commonwealth v. Gonzalez, 109 A.3d
711, 731 (Pa. Super. 2015) (quotation omitted).




                                           -7-
J-S39045-20


regarding the defendant’s character and weighed those considerations along

with mitigating statutory factors.”            Commonwealth v. Conte, 198 A.3d

1169, 1177 (Pa. Super. 2018) (citation omitted).

       Additionally, Franklin was sentenced within the guidelines.3 Where a

sentence is imposed within the guidelines, we may only reverse the trial court

if we find that the circumstances of the case rendered the application of the

guidelines “clearly unreasonable.” 42 Pa.C.S. § 9781(c)(2). Our review of

the reasonableness is based upon the factors contained in 42 Pa.C.S.

§ 9781(d) and the trial court’s consideration of the general sentencing

standards contained in 42 Pa.C.S. § 9721(b).4 Commonwealth v. Baker,

72 A.3d 652, 663 (Pa. Super. 2013). However, “[w]e cannot re-weigh the

sentencing factors and impose our judgment in the place of the sentencing

court.” Commonwealth v. Macias, 968 A.2d 773, 778 (Pa. Super. 2009)

(citation omitted).




____________________________________________


3 Because he was a five on the prior record score scale, and third-degree
murder has an offense gravity score of 14, Franklin’s standard range
guidelines, with the deadly weapon used enhancement applied, were 210
months to the statutory limit. See 204 Pa. Code. § 303.17(b) (Deadly Weapon
Enhancement/Used Matrix).

4 In imposing it sentence, “the court shall follow the general principle that the
sentence imposed should call for total confinement that is consistent with
section 9725 (relating to total confinement) and the protection of the public,
the gravity of the offense as it relates to the impact on the life of the victim
and on the community, and the rehabilitative needs of the defendant.”
42 Pa.C.S. § 9721(b).

                                           -8-
J-S39045-20


      Franklin believes the trial court failed to adequately consider his

rehabilitative needs, resulting in an excessive sentence that did not properly

account for his genuine remorse and substance abuse problems. Franklin’s

Brief at 12-13.    This argument, however, is belied by the record.           At

sentencing, the trial court spent considerable time in reviewing Franklin’s

presentence investigation and mental health examination, making sure to

confirm that it had his full background.     As quoted above, the trial court

acknowledged and credited all of Franklin’s mitigating evidence, including the

support of his character witnesses who appeared at his sentencing.

      This support, however, did not require the trial court to ignore the

gravity of the offense. Franklin was armed with a knife and got into a heated

argument with a group of strangers. Then, after the argument abated and

the victim walked away, Franklin pursued and stabbed the victim without any

apparent justification. Franklin, who was on state parole, then fled the scene

and was not arrested until several months later.

      Additionally, as the trial court noted, Franklin has a substantial criminal

record, amassing enough convictions to place him as a five on the prior record

score scale. As summarized in the presentence investigation, Franklin was

given multiple opportunities on county supervision before finally being

sentenced to state prison.     Based on this history, the trial court simply

concluded that Franklin had a low potential for rehabilitation, especially since

his most recent offense involved the homicide of a stranger while he was still


                                      -9-
J-S39045-20


on state parole. Accordingly, based on our review of the record, it is clear

that the trial court did not abuse it discretion in imposing a sentence of 19 to

40 years’ imprisonment for third-degree homicide.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/08/2020




                                     - 10 -